Citation Nr: 1730611	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected iritis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1980 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Philadelphia, Pennsylvania now has jurisdiction over the matter.  

The Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge in October 2015.  A copy of the transcript is of record.

This case was previously before the Board in January 2016 and September 2016.  Further development must be completed before the Board may proceed with adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent Board remand included instructions to obtain a medical opinion that considered specifically identified records and addressed whether the Veteran had experienced any incapacitating episodes related to iritis since November 2008.  The March 2016 VA examination did not provide an adequate opinion.  A new opinion is required.  

The Board further notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  The Veteran's claim was received in May 2008.  The RO considered the former criteria in the rating action on appeal, but then referred to and considered only the revised criteria in the statement of the case.  The Board points that the rating criteria in effect prior to December 10, 2008 are the criteria applicable to this claim.

Under the former rating criteria as in effect prior to December 2008, according to Diagnostic Code 6003 (iritis), ratings for iritis and other diseases and injuries of the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and chronic retinal detachment) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a. 

The examination conducted on remand must provide sufficient detail to evaluate the Veteran's iritis including the effect of specifically referenced periods of treatment and whether the Veteran has suffered any active pathology.  The RO must then readjudicate the appeal using the former rating criteria.  

Additionally, the Veteran should be notified of the rating criteria in effect prior to December 10, 2008 that applies to his claim for benefits.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the rating criteria pertaining to iritis in effect prior to December 10, 2008.  A copy of this notification must be associated with the claims folder. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine all symptomatology and the current severity of his service-connected iritis.  

The appropriate Disability Benefits Questionnaire (DBQ) pertaining to the rating criteria prior to December 10, 2008 for eye conditions should be filled out, if possible.  

The examiner should consider, and discuss as necessary, all pertinent medical evidence including (i) private treatment records showing recurrent flare-ups of iritis, (ii) the opinion of Dr. F.E.K. in September 2015 and July 2016, (iii) the April 2016 VA examination, (iv) the November 2016 VA addendum opinion, and (v) the Veteran's continuous complaints of pain due to flare-ups of iritis.  

The examiner should specifically address the following:  

(i)  Whether the Veteran has had any impairment of visual acuity, pain, rest-requirements, or episodic incapacity due to his service-connected iritis.  

(ii)  Whether the Veteran has experienced any active pathology since May 2008.  If active pathology is noted, the severity and timeframe should also be included.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issue on appeal.  In adjudicating whether the Veteran is entitled to an initial compensable rating for iritis, the RO must consider the rating criteria in effect prior to December 10, 2008.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

